Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/17/2020.  Preliminary amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 12-23 are pending and are presented for examination.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“71” should be shown in Fig. 1A.   See page 6 below. 

    PNG
    media_image1.png
    92
    646
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Following section of claim 19 is unclear.  For purpose of examination, examiner regards a typo-error by missing comma or a symbol.   Otherwise, it is vague and indefinite. 

    PNG
    media_image2.png
    235
    561
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, as well as claim 19, recites “a stator (30) with at a vehicle side (2) an connector member (33)”.   See below.  It is vague and indefinite. 
    PNG
    media_image3.png
    72
    585
    media_image3.png
    Greyscale

It could be (1) “a stator (30) with an connector member (33) at a vehicle side (2)”, (2) “a stator (30) with at a vehicle side (2), (and having) an connector member (33)”, or (3) others.  

Claim 12 recites “the enclosing rotor body (71)”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 

    PNG
    media_image4.png
    74
    543
    media_image4.png
    Greyscale

Claim refers “a cylindrical rotor body (60) coaxially enclosing the stator (30)”.  However, “enclosing rotor body (71)” is not appeared.  Name and element numbers are different. 
Claim 17 recites “the casing of the power electronics device”.  Claim 12 does not described such casing.  
17. The in-wheel electric motor according to claim 12, wherein the hollow stator body is provided on an inner circumferential surface of the hollow stator body with at least two inner the casing of the power electronics device is provided at the road side with a bracket that abuts the inner mounting ridges when the power electronics device is positioned on the connector member. 

Claim 19 recites subject matter of “a method for assembling an in-wheel electric motor” in the preamble.   Method claim is known and used to claim particular method steps used to make structure of product.  However, the claim 19 only recites list of structure of product.  No particular method steps to build the structure of product has been found.  It is vague and indefinite regards nature of the claim.  It is considered as a product claim. 
Claim 19 recites “the casing” such that “a surface of the casing (100) of the power electronics device”.  No such casing has been discussed in claim 19 before.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6356005 B1) in view of Heinen (US 20040084235 A1). 
As for claim 12, Hsu discloses an in-wheel electric motor (Fig. 2A) comprising 
a stator (21), and an connector member (415, interpreted for purposed of examination), 
a cylindrical hollow stator body (ring shaped core formed by 211-212, Fig. 2B, see Fig. 6A, 6B) connected to the connector member (415); 
an outer surface of the stator body being equipped with stator windings, and further comprising 
a cylindrical rotor body (61 with two 613) coaxially enclosing the stator; 
the electric motor further comprising 
a power electronics device (one of components, e.g., 513 on 511) for powering the stator windings, 
wherein the hollow stator body is provided with a stator body opening (central bore, e.g., 214, Figs. 2A, 2B) of the electric motor (4) for receiving the power electronics device, and 

Note that, like Hsu, Applicant discloses the rotor is enclosing (i.e., surround or close off on all sides) the stator with two plates 73, 74.  See Figs. 1A-1C.  
Hsu is silent to describe a stator with at a vehicle side, and a stator body opening (of the hollow stator body) at a road side.  
Heinen discloses (refer Fig. 2-4) a stator (21) with at a vehicle side (2) and having an connector member (613), and wherein the hollow stator body (608) is provided with a stator body opening (central bore) at a road side of the electric motor for receiving the power electronics device (620).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for wheel drive of the vehicle. 

As for claim 13, Hsu discloses the in-wheel electric motor according to claim 12, wherein the connector member (415) has an end face facing the road side (on corresponding side), a casing (31) of the power electronics device being connected to the end face.  Hsu is silent to disclose (connected) via a plugs and sockets arrangement.   However, it is notoriously old and well known in the art, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to use a plugs and sockets arrangement rather than screw for easy work. 



As for claim 19, Hsu discloses a method for assembling an in-wheel electric motor (Fig. 2A); 
the electric motor comprising a stator (21) 
the connector member having a number of protruding or recessed elements (holes, Fig. 2B) parallel to the axial direction (A) and extending towards an opening (hollow) of the hollow stator body 
a surface of the casing (31) of the power electronics device being provided with complementary protruding or receiving elements (Fig. 2B) for engaging the protruding or recessed elements of the connector member; 

Hsu is silent to describe a stator with at a vehicle side, and a stator body opening (of the hollow stator body) at a road side.  
Heinen discloses (refer Fig. 2-4) a stator (21) with at a vehicle side (2) and having an connector member (613), and wherein the hollow stator body (608) is provided with a stator body opening (central bore) at a road side of the electric motor for receiving the power electronics device (620).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for wheel drive of the vehicle. 
Refer claims 12, 13 and 17 rejection above. 

Allowable Subject Matter
Claims 14-16, 18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834